EXHIBIT CERTIFICATION PURSUANT TO SECTION 1 I, John Hummel, the President and principal executive and principal financial officer of AIS Futures Management LLC, the General Partner of AIS Futures Fund IV LP (the “Partnership”), certify that (i) the Annual Report of the Partnership on Form 10-K for the period ended December 31, 2008 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: May 1, 2009 By:/s/ John Hummel John Hummel President (principal executive and principal financial officer) AIS Futures Management LLC General Partner of AIS Futures Fund IV L.P.
